                    Case 1:21-cv-04406-PKC Document 24 Filed 07/27/21 Page 1 of 13



                          S KADDEN , A RPS , S LATE , M EAGHER & F LOM                       LLP
                                                ONE MANHATTAN WES T
                                                                                                    FIRM/AFFILIATE OFFICES
                                                NEW Y ORK, NY 10001                                         -----------
                                                            ________                                      BOSTON
                                                                                                         CHICAGO
                                                    TEL: (212) 735-3000                                  HOUSTON
                                                    FAX: (212) 735-2000                                LOS ANGELES
                                                                                                        PALO ALTO
                                                      www.skadden.com                                WASHINGTON, D.C.
   DIRECT DIAL                                                                                          WILMINGTON
                                                                                                            -----------
(212) 735-3792                                                                                             BEIJING
   DIRECT FAX
                                                                                                         BRUSSELS
(917)-777-3792                                                                                          FRANKFURT
   EMAIL ADDRESS                                                                                        HONG KONG
CHRISTOPHER.MALLOY@SKADDEN.COM                                                                            LONDON
                                                                                                          MOSCOW
                                                                                                           MUNICH
                                                                                                            PARIS
                                                                                                        SÃO PAULO
                                                                       July 27, 2021                       SEOUL
                                                                                                         SHANGHAI
                                                                                                        SINGAPORE
                                                                                                            TOKYO
                   VIA ECF                                                                                TORONTO



                   The Honorable P. Kevin Castel
                   United States District Judge
                   United States Courthouse
                   500 Pearl Street
                   New York, New York 10007

                                     RE:    Castle Apparel Limited et al. v. Del Vecchio et al.,
                                            No. 1:21-cv-04406 (PKC)

                   Dear Judge Castel:

                           On behalf of defendants Claudio Del Vecchio, Matteo Del Vecchio, DV
                   Family LLC, and Delfin S.A.R.L. (collectively, the “Del Vecchio Defendants”), and
                   in accordance with Rule 3.A of Your Honor’s Individual Practices, we respectfully
                   submit this letter to summarize the bases for the Del Vecchio Defendants’ anticipated
                   motion to dismiss the complaint (ECF No. 1) (the “Complaint”) pursuant to Federal
                   Rule of Civil Procedure 12(b)(6), motion to stay discovery pending resolution of the
                   motion to dismiss, and to propose the briefing schedules on those motions. An initial
                   pre-trial conference is currently scheduled for August 11, 2021. (ECF No. 15)

                                                       Background

                           Plaintiffs Castle Apparel Limited and TAL Apparel Limited (“TAL”)
                   (collectively “Plaintiffs”) are investors in Brooks Brothers Group, Inc. (“Brooks
                   Brothers” or the “Company”), which filed a petition under Chapter 11 of the
                   Bankruptcy Code in July 2020 after its business was severely impacted by the COVID-
                   19 pandemic. In the Complaint, Plaintiffs seek to recover TAL’s investment in the
                   Company by alleging that the Company’s former Chairman and Chief Executive
                   Officer, Claudio Del Vecchio, his son and Chief Administrative Officer, Matteo Del
                   Vecchio, and the remainder of the Del Vecchio Defendants were majority shareholders
 Case 1:21-cv-04406-PKC Document 24 Filed 07/27/21 Page 2 of 13


The Honorable P. Kevin Castel
July 27, 2021
Page 2



of Brooks Brothers, and breached their contractual and fiduciary duties “when they
put their own financial interests ahead of those of the Company” and “refused to
pursue bids” for an acquisition of the Company in 2019. (Compl. ¶1) As set forth
below, Plaintiffs’ claims are without merit and should be dismissed.

       TAL’s investment in the Company originated in 2016 amidst growing
concerns about the Company’s financial performance. The Del Vecchios approached
TAL, the Company’s primary garment producer, regarding a potential investment in
the Company.

         TAL was provided with financial information regarding the Company, and
TAL executives met with the Del Vecchios in March and April of 2016 to discuss a
potential investment and “posed several questions about the need for the investment,
the Del Vecchios’ plans for TAL, and Brook Brothers’ prospects.” (Compl. ¶¶30-31)
The initial term sheet proposed a “drag along” provision that would require TAL to
sell its shares to a third-party if the Del Vecchios sold their entire stake in the
Company. (Compl. ¶32) After the meetings in April, “TAL continued to consider the
transaction but was not willing to invest without protection for its investment” and
“[i]n particular, the Del Vecchios’ proposed ‘drag-along’ rights were unacceptable to
TAL because it was concerned that the Del Vecchios could force TAL to sell its equity
for a loss in a future sale.” (Compl. ¶33) As a result, TAL requested further protection
“given the uncertainty in the retail industry and Brooks Brothers’ financials.” (Id.) In
response, the Del Vecchios proposed a “make-whole” provision under which the Del
Vecchios “could only force TAL to sell its equity in a third-party sale if the sale was
for more than TAL’s original investment or if the Del Vecchios made TAL ‘whole’
on its investment.” (Compl. ¶35) Following a negotiated MOU and further diligence,
TAL, and TAL’s newly created subsidiary Castle, entered into a Securities Purchase
Agreement on June 23, 2016, and then a Stockholders Agreement a few days later,
under which TAL invested a total of $100 million in the Company – including $50
million in equity and $50 million pursuant to a convertible note – and became a
minority stockholder in the Company. (Compl. ¶37)

       Section 4(a)(i) of the Stockholders Agreement included the “drag along right”
to address TAL’s concerns that the Del Vecchios might negotiate a sale of the
Company that would result in a loss on TAL’s investment, and provided that:

       The Principal Stockholders may, at any time, negotiate the terms of,
       and require each Investor to consummate, a Sale of the Company (1)
       at a purchase price that is based on a valuation of the Company that
    Case 1:21-cv-04406-PKC Document 24 Filed 07/27/21 Page 3 of 13


The Honorable P. Kevin Castel
July 27, 2021
Page 3



        is greater than or equal to the Minimum Valuation1 or (2) if the
        valuation of the Company is less than the Minimum Valuation,”
        then “each Investor shall receive (A) the negotiated consideration
        for the Sale of the Company from the Independent Third Party
        purchaser and (B) a cash payment from the Company or the
        Principal Stockholders in an amount equal to the difference between
        such negotiated consideration and the aggregate amount that the
        Investor would have received if the valuation of the Company was
        equal to the Minimum Valuation.

(Compl., Ex. A, §4(a)(i))

        As the Company continued to struggle financially in 2019, the Company began
to consider a potential sale. (Compl. ¶43) PJ Solomon was hired to assist with the
sale process and despite outreach to strategic investors and buyers, the Company only
received a handful of indications of interest. (Compl. ¶44) The Del Vecchios also
considered other potential transactions in an effort to “keep the Company afloat.”
(Compl. ¶48) Ultimately, after retailers were devastated by the onset of the COVID-
19 pandemic, Brooks Brothers filed a voluntary petition for Chapter 11 reorganization
in the District of Delaware on July 8, 2020. (Compl. ¶61) On August 14, 2020, the
Bankruptcy Court approved a sale of substantially all of the Company’s assets under
Section 363 of the Bankruptcy Code. (Compl. ¶62)

        The Complaint includes claims for breach of contract, breach of the covenant
of good faith and fair dealing, and breach of fiduciary duty against the Del Vecchio
Defendants, as well as claims against Claudio Del Vecchio for tortious interference
with a contract and fraudulent inducement. Implicit in Plaintiffs’ allegations is the
misguided assumption that the Del Vecchio Defendants had both contractual and
fiduciary duties to pursue a sale of the Company that would protect TAL’s investment
in the Company. As explained below, there is neither factual nor legal support for that
assumption and all five Counts of the Complaint should be dismissed.




1
     The “Minimum Valuation” in the Stockholders Agreement means “(i) if prior to
     the Note Closing Date, $568,000,000 and (ii) if on or after the Note Closing Date,
     $652,000,000.” (Compl., Ex. A, at 3)
 Case 1:21-cv-04406-PKC Document 24 Filed 07/27/21 Page 4 of 13


The Honorable P. Kevin Castel
July 27, 2021
Page 4



                                    Legal Argument

Subject Matter Jurisdiction

         Plaintiffs allege that this Court has original jurisdiction under the diversity
statute, 28 U.S.C. §1332(a)(2), because “it is an action between citizens of a state and
citizens of a foreign state.” (Compl. ¶15) However, Plaintiffs do not even come close
to properly alleging diversity and, in fact, the parties are not diverse. Plaintiffs are
Hong Kong limited companies. (Compl. ¶¶6-7) Plaintiffs allege that at least one
defendant, Delfin S.A.R.L., is a Luxembourg company. (Compl. ¶11) That allegation
alone destroys diversity, because there are “aliens on two sides of the case.” TLF
CBRL LLC v. Societe Generale, 2020 WL 1304143, at *1 (Mar. 17, 2020). To make
matters worse, Plaintiffs do not allege the citizenship of Claudio and Matteo Del
Vecchio, only that they are New York residents, which is irrelevant. In fact, both Del
Vecchios are Italian citizens, so even if they reside in New York, there would be no
diversity jurisdiction. Tagger v. Strauss Group Ltd., 951 F.3d 124, 126-27 (2nd Cir.
2020) (citizen of Israel who was lawful permanent resident of New York was citizen
of Israel, not New York, for purposes of § 1332(a)(2)); Universal Licensing Corp. v.
Paola del Lungo S.p.A., 293 F.3d 579, 581 (2d Cir. 2002). During a meet and confer
call, we alerted Plaintiffs’ counsel to these defects in the jurisdictional allegations and
were advised that Plaintiffs stood by their invocation of diversity jurisdiction.

         Although diversity jurisdiction is lacking, the Del Vecchio Defendants believe
the Court may retain subject matter jurisdiction under 28 U.S.C. §1334(b) on the basis
that the Action is “related to” the Company’s bankruptcy case. Where, as here, the
litigation could “give rise to a claim for indemnification” from a debtor in bankruptcy,
the Court “has jurisdiction over it and is not obligated to remand it to state court.”
Lothian Cassidy LLC v. Ransom, 428 B.R. 555 (E.D.N.Y. Apr. 22, 2010). Here,
among other connections to the bankruptcy case, Count III alleges a claim for breach
of fiduciary duty against Claudio and Matteo Del Vecchio, who were both directors
and officers of the Company. (See Compl. ¶1) As a result, they would have potential
claims for indemnification against the Company (i.e. the debtor in bankruptcy) for any
finding of liability for actions taken in their corporate capacities. “[A]ny claim by
defendants potentially alters the distribution of assets among the estates’ creditors,
further supporting a finding that this litigation is ‘related to’ the bankruptcy
proceedings.” SPV Osus Ltd. v. UBS AG, 882 F.3d 333, 342 (2d Cir. 2018) (affirming
that the Southern District of New York had “related to” bankruptcy jurisdiction); see
also In re LTC Holdings, 587 B.R. 25 (Bankr. D. Del. 2018) (holding that CEO’s
contractual indemnification right satisfied requirement for “related to” jurisdiction).
 Case 1:21-cv-04406-PKC Document 24 Filed 07/27/21 Page 5 of 13


The Honorable P. Kevin Castel
July 27, 2021
Page 5



The Complaint Fails to State a Claim Pursuant to F.R.C.P. 12(b)(6)

        Federal Rule of Civil Procedure 12(b)(6) requires that the Complaint “allege
sufficient facts, taken as true, to state a plausible claim for relief.” Johnson v.
Priceline.com, Inc., 711 F.3d 271, 275 (2d Cir. 2013). Neither “threadbare recitals”
of the elements of a cause of action “supported by mere conclusory statements,”
Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010), nor “bald assertions” absent
detailed factual allegations, can satisfy these minimum pleading requirements,
Lawtone-Bowles v. N.Y.C., 2014 WL 705272, at *2-3 (S.D.N.Y. Feb. 20, 2014).
Plaintiffs have failed to meet their pleading burden.

        First, Plaintiffs’ breach of contract claim (Count I) fails based on the plain
language of the Stockholders Agreement. Plaintiffs allege that the Del Vecchio
Defendants breached the Stockholders Agreement by failing to pay the Make Whole
Payment; however, under the terms of the Stockholders Agreement, there was no “Sale
of the Company” that would have triggered the Make Whole Provision.

       The Stockholders Agreement defines a “Sale of the Company” as:

       the sale (in a single transaction or in a series of related transactions
       that reasonably should be considered a single transaction) of the
       Company to any Independent Third Party or group of Independent
       Third Parties pursuant to which such Independent Third Party or
       group of Independent Third Parties acquire (i) all of the Common
       Stock on a Fully-Diluted Basis (whether by merger, consolidation,
       sale or Transfer of Common Stock, reorganization, recapitalization
       or otherwise) or (ii) all or substantially all of the assets of the
       Company and its Subsidiaries, determined on a consolidated basis.

(Compl., Ex. A, at 4)

        The Chapter 11 restructuring, which included a Section 363 sale of Brooks
Brothers’ assets in bankruptcy, was not a “Sale of the Company” as contemplated by
the Stockholders Agreement. (Compl. ¶¶77-79) A Chapter 11 plan of reorganization,
pursuant to which the Company’s stock is cancelled and extinguished by the
bankruptcy, is neither a sale of assets nor a sale of common stock to an independent
third party. As a result, Plaintiffs cannot state a claim for breach of contract against
the Del Vecchio Defendants. Doyle v. MasterCard Int’l Inc., 2016 WL 9649874, at
*2 (S.D.N.Y. Dec. 15, 2016) (dismissing contract claim because plaintiffs “do not
identify any breach of the alleged contract” by defendant).
 Case 1:21-cv-04406-PKC Document 24 Filed 07/27/21 Page 6 of 13


The Honorable P. Kevin Castel
July 27, 2021
Page 6



        Further, any reading of the Make Whole Provision to be triggered upon a sale
in bankruptcy disregards the language of Section 4.1(a)(i). (See, e.g., Compl. ¶63)
But “a written agreement that is complete, clear, and unambiguous on its face must be
[interpreted] according to the plain meaning of its terms.” Law Debenture Trust Co.
of NY v. Maverick Tube Corp., 595 F.3d 458, 467 (2d Cir. 2010) (internal citations
omitted) (affirming dismissal of breach of contract claim). The plain language of the
Make-Whole Provision limits its application to only those circumstances in which
“[t]he Principal Stockholders…negotiate the terms of, and require each Investor to
consummate” a sale of the Company. (See Ex. A, §4(a)(i) (emphasis added)) Here,
the Principal Stockholders did not “negotiate the terms” of the bankruptcy plan, nor
did they “require” TAL to consummate any sale.

        Second, Count II, which alleges a breach of the covenant of good faith and fair
dealing, equally fails. The basis for Count II – the fact that TAL did not receive the
Make Whole Payment when Brooks Brothers went into bankruptcy – is duplicative of
the breach of contract claim. See Simon v. Unum Grp., 2008 WL 2477471, at *4
(S.D.N.Y. June 19, 2008). (dismissing claim that “rests on the fact that [defendant] has
withheld payment of disability benefits to which [plaintiff] feels he is entitled – an
assertion factually identical to that contained in the breach of contract claim”). But
New York law “does not recognize a separate cause of action for breach of the implied
covenant of good faith and fair dealing when a breach of contract claim, based on the
same facts, is also pled.” Id. (citation omitted). Where “the allegations underlying the
breach of the implied covenant of good faith claim and the breach of contract claim
are the same, then the good faith claim is ‘redundant’ and cannot survive a motion to
dismiss.” Id. at *2.

        Moreover, where, as here, “the relief sought in claiming a breach of the implied
covenant of good faith is ‘intrinsically tied to the damages allegedly resulting from the
breach of contract,’ there is no separate and distinct wrong that would give rise to an
independent claim.” ARI & Co., Inc. v. Regent Int’l Corp., 273 F. Supp. 2d 518, 522-
23 (S.D.N.Y. 2003) (citation omitted) (“Under New York law, claims for breach of
the implied covenant of good faith that are intrinsically tied to the damages allegedly
resulting from the breach of contract must be dismissed as redundant.”); see also Rojas
v. Don King Prods., 2012 WL 760336, at *4 (S.D.N.Y. Mar. 6, 2012) (dismissing
breach of implied covenant claim despite different allegation than breach of contract
claim because plaintiff “does not allege any distinct damage from that conduct”).

        In addition, Plaintiffs’ allegations that the Del Vecchio Defendants would “not
consider any potential sale of Brooks Brothers that required them to exercise the make-
whole right” (Compl. ¶83) or “refused to pursue bids” in breach of their duty of good
faith and fair dealing are insufficient. Such allegations imply that the Del Vecchio
    Case 1:21-cv-04406-PKC Document 24 Filed 07/27/21 Page 7 of 13


The Honorable P. Kevin Castel
July 27, 2021
Page 7



Defendants had an obligation to actively shop the Company, but no such obligation
exists under the terms of Stockholders Agreement or otherwise. Despite Plaintiffs’
allegation that the Make-Whole Provision was included “as a protection on the value
of Plaintiffs’ investment” (Compl. ¶85), by its terms, the provision imposed no
obligation on any Defendant to pursue a sale of the Company. Nor does the law
impose any obligation on Defendants to do so. The “obligation of good faith does not
create obligations that go beyond those intended and stated in the language of the
contract.” Wolff v. Rare Medium, Inc., 210 F. Supp. 2d 490, 497 (S.D.N.Y. 2002),
aff’d, 65 Fed. App’x 736 (2d Cir. 2003) (dismissing covenant of good faith and fair
dealing claim because it “cannot be used to create independent obligations beyond the
contract”). If TAL wished to impose an obligation on the Del Vecchio Defendants to
affirmatively pursue a sale of the Company or sought a right to force a sale of the
Company, TAL could have negotiated for that right.2 “New York law is clear that the
implied covenant cannot be used to create independent obligations beyond the
contract” and Plaintiffs cannot now “recover for obligations that were not explicitly
part of the Agreement.” ARI & Co., Inc. v. Regent Int’l Corp., 273 F. Supp. 2d 518,
523 (S.D.N.Y. 2003) (dismissing claim). The parties were “sophisticated players,”
and the Court may “not now rewrite the parties’ contractual text – with express or
implied terms – to provide [TAL] with language more beneficial than what it
negotiated.” In re Lehman Brothers Holdings, Inc., 2015 WL 5828216, at *12
(S.D.N.Y. Sept. 30, 2015) (“That Plaintiffs are now dissatisfied with the bargain they
struck and believe that JPMC behaved badly in enforcing its terms is of no moment.”).3

        Third, Plaintiffs have failed to state a claim for breach of fiduciary duty (Count
III). Plaintiffs allege that the Del Vecchio Defendants, as majority stockholders of the


2
     For the same reason, Plaintiffs’ assertion that the “demand” to waive the Make-
     Whole Payment “had the effect of eliminating that provision from the contract”
     fails to state a claim. (Compl. ¶84) Parties to an agreement are not restricted from
     seeking a revision or waiver of the agreement’s terms.
3
     Both the Stockholders Agreement and the Securities Purchase Agreement also
     “explicitly state[] that [they] supersede[] any oral representations made by either
     party prior to [their] signing,” which bars Plaintiffs’ claim. See Marans v. Intrinsiq
     Specialty Solutions, Inc., 2018 WL 4759772, at *6 (S.D.N.Y. Sept. 30, 2018)
     (dismissing implied covenant claim and acknowledging that “[t]o the extent
     Plaintiff suggests that the Defendants made oral representations regarding the
     terms of the Agreement, those representations do not form part of the
     Agreement”); (see Compl. Ex. A, Stockholders Agreement, §12(i); Securities
     Purchase Agreement, §9.4)
    Case 1:21-cv-04406-PKC Document 24 Filed 07/27/21 Page 8 of 13


The Honorable P. Kevin Castel
July 27, 2021
Page 8



Company, owed fiduciary duties to minority stockholder Castle, and breached those
duties by their “desire to avoid their own financial obligations to Plaintiffs.” (Compl.
¶¶90-91, 94) The claim is premised on the fundamentally flawed assumption that the
Del Vecchio Defendants were under an affirmative obligation to pursue a sale of the
Company that would protect TAL’s investment in the Company, and fails for at least
two reasons: the Del Vecchio Defendants had no duty to “consider any sale
transactions that would trigger TAL’s rights under the Make-Whole Provision,” nor
were they precluded from “plac[ing] their own financial interests above the interests
of shareholders as a whole.” (Compl. ¶93)

        Under Delaware law,4 “‘[c]ontrolling shareholders, while not allowed to use
their control over corporate property or processes to exploit the minority, are not
required to act altruistically towards them.’” In re Synthes, Inc. S’holder Litig., 50
A.3d 1022, 1041 (Del. Ch. 2012) (citation omitted). “Delaware law, does not,
however, go further than that to impose on controlling stockholders a duty to engage
in self-sacrifice for the benefit of minority shareholders. That is, the duty to put the
‘best interest of the corporation and its shareholders’ above ‘any interest…not shared
by the stockholders generally’ does not mean that the controller has to subrogate his
own interests so that the minority stockholders can get the deal that they want.” Id.;
see also RCS Creditor Trust v. Schorsch, 2021 WL 1040981, at *7 (Del. Ch. Mar. 18,
2021) (“A stockholder does not forfeit the right to exercise contract rights or to vote
her stock merely by being a controller. There is no duty for a controller to sacrifice on
behalf of the company.”). Plaintiffs’ allegations that the Del Vecchio Defendants
refused to “facilitate a potentially better deal for the minority” at their own expense in
breach of their fiduciary duties are premised on an “astonishing argument that reflects




4
     The law of the Company’s state of incorporation governs a claim for breach of
     fiduciary duty by its directors and officers. See Hart v. Gen. Motors Corp., 129
     A.D.2d 179, 184-86 (1st Dep’t 1987) (“[I]t is Delaware, not New York, which has
     an interest superior to that of all other States in deciding issues concerning
     directors’ conduct of the internal affairs of corporations chartered under Delaware
     law.”) Brooks Brothers was a Delaware corporation, and as such, this Court should
     apply Delaware law to the breach of fiduciary duty claim. See CVC Claims Litig.
     LLC v. Citicorp Venture Capital Ltd., 2006 WL 1379596, at *6 (S.D.N.Y. May 18,
     2006) (applying Delaware law to dismiss breach of fiduciary claim against
     majority stockholder); see also In re Pfizer, Inc. Deriv. Secs. Litig., 307 Fed. App’x
     590 (2d Cir. 2009) (affirming dismissal of fiduciary duty claims under Delaware
     law).
 Case 1:21-cv-04406-PKC Document 24 Filed 07/27/21 Page 9 of 13


The Honorable P. Kevin Castel
July 27, 2021
Page 9



a misguided view of the duties of a controlling stockholder under Delaware law.”
Synthes, 50 A.3d at 1039.

        “[T]he law confers a veto right” upon controlling stockholders over any
transaction constituting a sale of all or substantially all of the company’s assets, and
“since the law permits shareholders qua shareholders to act selfishly in deciding how
to vote their shares,” controlling stockholders are not required to “pursue a transaction
over which they rightfully held a veto as shareholders.” Thorpe v. CERBCO, Inc.,
1993 WL 443406, at *5 (Del. Ch. Oct. 29, 1993). Rather, the Delaware Supreme Court
has made clear that “[s]tockholders in Delaware corporations have a right to control
and vote their shares in their own interest.” Bershad v. Curtiss-Wright Corp., 535
A.2d 840, 845 (Del. 1987). The Del Vecchio Defendants were “under no duty to sell
[their] holdings in a corporation, even if [they were] a majority shareholder, merely
because a sale would profit the minority.” Id. “To hold otherwise would turn on its
head the basic tenet that controllers have a right to vote their shares in their own
interest.” Synthes, 50 A.3d at 1041; see also RCS Creditor Trust, 2021 WL 1040981,
at *6 (rejecting fiduciary duty claim against controlling stockholder who “would vote
his stock in his business interest” and “not giv[e] up his contractual rights and majority
ownership” to approve deal).

        Fourth, the claim for tortious interference against Claudio Del Vecchio
because he “refused to consider or explore any purchase offers for Brooks Brothers
that would have triggered the make-whole obligations” (Compl. ¶101) necessarily fails
because, as explained above, no party had any obligation, by contract or otherwise, to
entertain or pursue a sale of the Company.

        Further, “[a] corporation’s officer or director generally cannot be held liable
under a theory of tortious interference for causing the corporation to breach a
contract.” Solow v. Stone, 994 F. Supp. 173, 181 (S.D.N.Y.), aff’d, 163 F.3d 151 (2d
Cir. 1998). Mr. Del Vecchio “cannot tortiously interfere with a contract if he is not a
‘third part[y] unrelated to the contract.’” Id. As Chairman and CEO of Brooks
Brothers, Plaintiffs allege Mr. Del Vecchio “signed the Stockholders Agreement on
behalf of Brooks Brothers and the Del Vecchio Family Trust.” (Compl. ¶100) But
“[a] claim for tortious interference with a contract ‘must be based on a non-party
improperly interfering with a contract between two contracting parties,’ and cannot be
based on the actions of a director or officer in his official capacity.” Rockland
Exposition, Inc. v. All. of Auto. Serv. Providers of New Jersey, 894 F. Supp. 2d 288,
337 (S.D.N.Y. 2012), as amended (Sept. 19, 2012); see also Chardin v. Turkie, 1998
WL 886986, at *1 (S.D.N.Y. Dec. 18, 1998) (“Where the corporate officer/director is
acting within the scope of his or her authority, the officer/director is not a third party
vis-a-vis the corporation and as such cannot interfere with its own contract.”).
Case 1:21-cv-04406-PKC Document 24 Filed 07/27/21 Page 10 of 13


The Honorable P. Kevin Castel
July 27, 2021
Page 10



        In addition, “[a] cause of action seeking to hold corporate officials personally
responsible for the corporation’s breach of contract is governed by an enhanced
pleading standard.” Joan Hansen & Co. v. Everlast World’s Boxing Headquarters
Corp., 744 N.Y.S.2d 384, 390 (1st Dept. 2002); see also Scuderi v. Springer, 2004
WL 2711048, at *2 (S.D.N.Y. Nov. 29, 2004) (dismissing tortious interference claim
because “unsupported conclusory statements fail to meet the enhanced pleading
standard required to hold corporate officials personally liable”). Plaintiffs must allege
that “‘the acts of the corporate officers [or directors] were done with the motive for
personal gain as distinguished from gain to their corporations,’ and that the acts were
performed with malice and calculated to impair the plaintiff’s business for the
defendant’s profit.” Rockland, 894 F. Supp. 2d at 338 (internal quotations omitted).
Here, Plaintiffs contend that Mr. Del Vecchio acted to avoid triggering the Make
Whole Payment, but fail to allege “that the acts were performed with malice” or
“calculated to impair” TAL’s business.

       Finally, the claim for fraudulent inducement against Mr. Del Vecchio (Count
V) must also be dismissed. Plaintiffs identify two purported “misrepresentations” by
Mr. Del Vecchio: (i) an “assurance” that “he would use his own funds to keep Brooks
Brothers out of bankruptcy,” and (ii) a “representation” that “the Del Vecchios would
make Plaintiffs whole in the event of a sale of the Company.” (Compl. ¶106)

        “[T]o assert a claim of fraudulent inducement with respect to a promise of
some future actions or performance, the complaint must allege that the speaker did not
intend to fulfill the promise at the time it was made.” Leighton v. Poltorak, 2018 WL
2338789, at *5 (S.D.N.Y. May 23, 2018); see also Cohen v. Avanade, Inc., 874 F.
Supp. 2d 315, 323 (S.D.N.Y. 2012) (“To state a claim for fraudulent inducement under
New York law, ‘there must be a knowing misrepresentation of material present fact,
which is intended to deceive another party and induce that party to act on it, resulting
in injury.’”) (citation omitted). Plaintiffs must also allege fraudulent intent subject to
the heightened pleading requirements of Rule 9(b) to sustain their claim. See Leighton,
2018 WL 2338789, at *5 n. 48; Cohen, 874 F. Supp. 2d at 324 (dismissing fraudulent
inducement claim).

        Plaintiffs contend that Mr. Del Vecchio “did not have any intention of using
his own money to keep Brooks Brothers out of bankruptcy or compensating Plaintiffs
in compliance with the Make-Whole Provision” (Compl. ¶¶107-08), but “[i]t is well
settled that a purely conclusory allegation that defendants never intended to perform,
standing alone, cannot convert a claim for breach of contract into one for fraudulent
inducement to contract.” Scott-Macon Sec., Inc. v. Zoltek Co., 2005 WL 1138476, at
*11 (S.D.N.Y. May 12, 2005), aff’d sub nom. Scott-Macon Sec., Inc. v. Zoltek Co.,
Inc., 2007 WL 2914873 (2d Cir. Oct. 4, 2007). The absence of any payout under the
Case 1:21-cv-04406-PKC Document 24 Filed 07/27/21 Page 11 of 13


The Honorable P. Kevin Castel
July 27, 2021
Page 11



Make-Whole Provision is insufficient to sustain the claim. See Leighton, 2018 WL
2338789, at *5 (“[M]ere allegations of non-performance are insufficient to state a
claim for fraudulent inducement.”); see also U.S. Capital Partners, LLC v. Stanwich
Capital Advisors, LLC, 2015 WL 4388421, at *6 (S.D.N.Y. July 17, 2015) (dismissing
fraudulent inducement claim based on alleged false representation to fund deals
because plaintiff “alleges nothing evidencing this [fraudulent] intention other than the
fact that [defendants] never fulfilled their obligations under the agreement”).

         Any alleged “promise” to make Plaintiffs whole “do[es] not concern false
representations regarding a present fact separate from the Agreement, but concern[s]
the operation of the Agreement itself,” and is insufficient to state a claim for tortious
interference. See MCI Worldcom Commc’ns, Inc. v. N. Am. Commc’ns Control, Inc.,
2003 WL 21279446, at *10 (S.D.N.Y. June 4, 2003) (dismissing fraudulent
inducement claim); see also U.S. Capital Partners, 2015 WL 4388421, at *4
(concluding “misrepresentation of future intent to perform under the contract” “merges
with the contract claim and thus cannot support a separate fraud claim”). “[S]imply
dressing up a breach of contract claim by further alleging that the promisor had no
intention, at the time of the contract’s making, to perform its obligations thereunder is
insufficient to state an independent tort claim.” U.S. Capital Partners, 2015 WL
4388421, at *4 (citation omitted).

        As Plaintiffs’ own allegations demonstrate, they understood the financial risk
of their investment in the Company and cannot now seek to hold Mr. Del Vecchio
liable for the Company’s ultimate bankruptcy and any loss on their investment. See
Netto v. Rastegar, 2012 WL 4336167, at *5 (S.D.N.Y. Sept. 20, 2012) (“Fraudulent
inducement is not intended to function as a blanket insurance policy for anything that
can go wrong in a contractual relationship.”).

Stay of Discovery

        A stay of discovery pending resolution of the Del Vecchio Defendants’
forthcoming motion to dismiss is warranted. Upon a showing of good cause, the Court
has “considerable discretion to stay discovery pursuant to Rule 26(c).” Valentini v.
Grp. Health Inc., 2021 WL 861275, at *1 (S.D.N.Y. Mar. 8, 2021) (citation omitted).
“In deciding whether to stay discovery pending the resolution of a dispositive motion,
courts assess ‘the particular circumstances and posture of each case.’” Id. The Court
considers “(1) whether a defendant has made a strong showing that the plaintiff’s claim
is unmeritorious, (2) the breadth of discovery and the burden of responding to it, and
(3) the risk of unfair prejudice to the party opposing the stay.” Alapaha View Ltd. v.
Prodigy Network, LLC, 2021 WL 1893316, at *2 (S.D.N.Y. May 10, 2021).
Case 1:21-cv-04406-PKC Document 24 Filed 07/27/21 Page 12 of 13


The Honorable P. Kevin Castel
July 27, 2021
Page 12



        First, where, as here, a motion to dismiss “is potentially dispositive, and
appears to be not unfounded in the law,” this Court has stayed discovery. See id.
(granting stay pending resolution of motion to dismiss); Valentini, 2021 WL 861275,
at *1 (“Defendants have made a sufficient showing on the merits, which could
potentially be dispositive, that weighs in favor of a stay.”); HAHA Global, Inc. v.
Barclays, 2020 WL 832341, at *1 (S.D.N.Y. Feb. 20, 2020) (granting stay where
“Defendants have raised viable grounds for dismissing the Amended Complaint”).

      As demonstrated above, the grounds for dismissal of each Count of the
Complaint are “not unfounded in the law.”

         Second, the “breadth of discovery” also warrants a stay. Plaintiffs name five
defendants and allege five counts in the Complaint. See Alapaha, 2021 WL 1893316,
at *2 (granting stay in action with “conduct spanning over multiple years…six
defendants, and countless transactional documents” because “[a]t this stage, even
document discovery would be onerous”). The alleged contract-based claims versus
the breach of fiduciary duty claim will require very different discovery. While
discovery related to the contract claims may be more discrete, Plaintiffs’ breach of
fiduciary duty claim, based on allegations that the Del Vecchios “refused to pursue
value-maximizing bids” for the Company, would require extensive discovery. The
fiduciary duty claim would require document and deposition discovery from dozens
of third party witnesses, including bankers and bidders, and involve broad discovery
of corporate documents and email communications. Discovery prior to the disposition
of any or all of Plaintiffs’ claims would result in onerous and likely unnecessary
discovery. See HAHA Global, 2020 WL 832341, at *2 (granting stay because
“‘proceeding with discovery while the motion is pending would waste the parties’
resources and would constitute an undue burden on’ Defendants” and “‘disposition of
the dismissal motions may significantly narrow, if not eliminate, the issues remaining
in this case’”) (citation omitted).

        Finally, a stay “pending determination of a dispositive motion that potentially
eliminates the entire action will neither substantially nor unduly delay the action,
should it continue.” Alapaha, 2021 WL 1893316, at *3 (citation omitted) (granting
stay of discovery pending decision on motion to dismiss); see also Valentini, 2021 WL
861275, at *2 (“Plaintiffs will face little prejudice from a stay” because “while the
Court understands Plaintiffs’ desire for a prompt resolution of their claims, that desire
is insufficient to tip the scales in favor of a stay”).

                                    *      *       *
Case 1:21-cv-04406-PKC Document 24 Filed 07/27/21 Page 13 of 13


The Honorable P. Kevin Castel
July 27, 2021
Page 13



        For these reasons, the Del Vecchio Defendants intend to move to dismiss the
Complaint in its entirety pursuant to Federal Rule of Civil Procedure 12(b)(6) for
failure to state a claim, and believe that a stay of all discovery is warranted until the
Court’s resolution of the motion.

        The Del Vecchio Defendants propose the following briefing schedule to
govern their motions to dismiss and to stay discovery: (i) all Defendants shall file their
motions on or before September 2, 2021; (ii) Plaintiffs shall file their oppositions on
or before October 12, 2021; and Defendants shall file their replies on or before October
30, 2021.

       We are available should Your Honor have any questions.



                                               Respectfully submitted,

                                               /s/ Christopher P. Malloy

                                               Christopher P. Malloy

cc:    All Counsel of Record (via ECF)
